FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 7, 2022

                                     No. 04-22-00754-CV

                           IN THE INTEREST OF J.M.R., a Child

                  From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021PA01940
                           Honorable Raul Perales, Judge Presiding


                                        ORDER
        This is an accelerated appeal of an order terminating Appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2.
       Appellant’s brief was due on December 6, 2022. See TEX. R. APP. P. 38.6(a). On the due
date, Appellant moved for a thirty-day extension of time to file the brief.
       Appellant’s motion is granted; the brief is due on January 5, 2022.
       Given the time constraints governing the disposition of this appeal, further requests for
extensions of time will be disfavored.

       It is so ORDERED on December 7, 2022.
                                                                   PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT